

EXHIBIT 10.8.3

 


 
THIRD AMENDMENT TO LOAN AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated as of the
29th day of November, 2010
 
RAM ENERGY RESOURCES, INC., a Delaware corporation (the “Borrower”), GUGGENHEIM
CORPORATE FUNDING, LLC, as arranger and administrative agent (the
“Administrative Agent”), WELLS FARGO FOOTHILL, INC., as documentation agent,
WESTLB AG, NEW YORK BRANCH and CIT CAPITAL USA INC., as co-syndication agents,
and the financial institutions from time to time party thereto as lenders (the
“Lenders”), are parties to that certain Loan Agreement dated as of November 29,
2007 (as heretofore amended, modified or supplemented, the “Loan Agreement”) and
the Borrower, the Administrative Agent and the undersigned Lenders have agreed
to the amendment set forth herein subject to the terms and conditions set forth
herein.  Therefore, in consideration of the mutual agreements and other
provisions contained herein, the parties hereto agree as follows:
 
Paragraph 1. Amendment.  Section 7.4 of the Loan Agreement is amended by
inserting a comma at the end of subsection (c) and adding a new subsection (d)
as follows:
 
“(d) asset sales in excess of $10,000,000 if approved by the Required Lenders,
as long as the proceeds of the sale of such asset sales are immediately paid to
Administrative Agent by wire transfer of immediately available funds to the
Administrative Agent Account for application as approved by the Required
Lenders.”
 
Paragraph 2. Effectiveness. This Amendment shall become effective as of the date
(the “Amendment Effective Date”) the Administrative Agent shall have received a
counterpart of this Amendment executed by the Borrower, the Administrative
Agent, and the Required Lenders.
 
Paragraph 3. Governing Law; Miscellaneous.  Unless otherwise defined in this
Amendment, capitalized terms used herein shall have the meaning set forth in the
Loan Agreement.  This Amendment (a) shall be governed by, and construed in
accordance with, the internal laws of the State of New York; (b) may be executed
in any number of counterparts with the same effect as if all signatories had
signed the same document, and all of those counterparts must be construed
together to constitute the same document, and (c) may be validly executed by
facsimile or other electronic transmission.
 
Paragraph 4. Reaffirmation of Representations and Warranties; Additional
Representations and Warranties.  Borrower, to induce Lenders to enter into this
Amendment, hereby reaffirms, as of the date hereof (or as such earlier date as
expressly set forth herein), its representations and warranties contained in
Section 5 of the Loan Agreement and in all other documents executed pursuant
thereto, and represents and warrants as follows:
 
a. The execution and delivery of this Amendment and the performance by Borrower
of its obligations under this Amendment are within Borrower’s power, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with (i) any Legal Requirements or (ii) any agreement
binding upon Borrower or affecting any of the Collateral; and
 
b. This Amendment represents the legal, valid and binding obligations of
Borrower enforceable in accordance with its terms subject as to enforcement only
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally.
 

 
 

--------------------------------------------------------------------------------

 



Paragraph 5. Ratification of Liens and Security Interests.  Borrower hereby
acknowledges and ratifies the existence and priority of the Liens granted by
Borrower in favor of lender in and to the Collateral and represents, warrants
and covenants that such liens and security interests are valid, existing and in
full force and effect.
 
Paragraph 6. Miscellaneous.  This Amendment supersedes all prior agreements
(written or oral) between Borrower and Lenders with regard to the subject
matters hereof.  This Amendment is a Loan Document.  Except as affected by this
Amendment, the Loan Documents are unchanged and continue in full force and
effect.  However, in the event of any inconsistency between the terms of the
Loan Agreement as amended by this Amendment and any other Loan Document, the
terms of the Loan Agreement will control and the other document will be deemed
to be amended to conform to the terms of the Loan Agreement.  All references to
the Loan Agreement will refer to the Loan Agreement as amended by this
Amendment.  Borrower agrees that all Loan Documents to which it is a party
(whether as an original signatory or by assumption of the Obligations) remain in
full force and effect and continue to evidence its legal, valid and binding
obligations enforceable in accordance with their terms (as the same are affected
by this Amendment or are amended in connection with this Amendment).  Borrower
releases each Lender executing this Amendment (collectively, the “Executing
Lenders”) from any liability for actions or failures to act in connection with
any of the Loan Documents prior to the date of this Amendment.   Any course of
dealing among the Borrower or any Lender or any other Person will not be deemed
to have altered or amended the Loan Agreement or any Lenders’ right to enforce
the Loan Agreement as written.  This Amendment will be binding upon and insure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
Paragraph 7. Waiver and Release.  In consideration of the amendments herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower hereby waives, remises, releases, and forever
discharges each Executing Lender, its predecessors and its successors, assigns,
affiliates, shareholders, directors, officers, accountants, attorneys,
employees, agents, representatives, and servants (collectively, the “Released
Parties”) of, from and against any and all claims, actions, causes of action,
suits, proceedings, contracts, judgments, damages, accounts, reckonings,
executions, and liabilities whatsoever of every name and nature, whether known
or unknown, whether or not well founded in fact or in law, and whether in law,
at equity, or otherwise, which the undersigned ever had or now has for or by
reason of any matter, cause, or anything whatsoever to this date relating to or
arising out of the loans, or any of them, or any of the Loan Documents,
including without limitation any actual or alleged act or omission of any of the
Released Parties with respect to the Loans, or any of them, or any of the Loan
Documents, or any security interests, liens, or collateral in connection
therewith, or the enforcement of any of such Lender’s rights or remedies
thereunder.  The terms of this waiver and release shall survive the termination
of this Agreement, the Loans, or the Loan Documents and shall remain in full
force and effect after the termination of this Agreement
 
Paragraph 8. Entire Agreement.  This Amendment represents the final agreement
among the parties about the subject matter of this Amendment and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties relating to this subject matter.
 


 
[Signature Pages Follow]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 

 
BORROWER:
     
RAM ENERGY RESOURCES, INC.,
a Delaware corporation
     
By:  LES AUSTIN
 
Name:  G. Les Austin
 
Title:  Senior Vice President and Chief Financial Officer
     
ADMINISTRATIVE AGENT:
     
GUGGENHEIM CORPORATE FUNDING LLC,
a Delaware limited liability company, as Administrative Agent for the Lenders
     
By:  W.R. HAGNER
 
Name:  William Hagner
 
Title:  Senior Managing Director
     
West LB AG, New York Branch
     
By:  ERIK V. SAVI
 
Name:  Erik V. Savi
 
Title:  Managing Director
     
By:  JAMES ANDERSON
 
Name:  James Anderson
 
Title:  Director
     
CAPITOL ONE, N.A.
     
By:  ERIC BROUSSARD
 
Name:  Eric Broussard
 
Title:  Senior Vice President
     
WELLS FARGO CAPITAL FINANCE, INC.
     
By:  GARY FORLENZA
 
Name:  Gary Forlenza
 
Title:  Vice President
     
NZC Opportunities LLC
     
By:  MICHAEL DAMASO
 
Name:  Michael Damaso
 
Title:  Senior Managing Director


 
3

--------------------------------------------------------------------------------

 




 
North American Company for Life and Health Insurance
By: Guggenheim Partners Asset Management, LLC
     
By:  MICHAEL DAMASO
 
Name:  Michael Damaso
 
Title:  Senior Managing Director
     
Midland National Life Insurance Company
 
By: Guggenheim Partners Asset Management, LLC
     
By:  MICHAEL DAMASO
 
Name:  Michael Damaso
 
Title:  Senior Managing Director
     
Guggenheim Life and Annuity Company
By: Guggenheim Partners Asset Management, LLC
     
By:  MICHAEL DAMASO
 
Name:  Michael Damaso
 
Title:  Senior Managing Director
     
ORPHEUS FUNDING LLC
By: Guggenheim Investment Management, LLC as Manager
     
By:  MICHAEL DAMASO
 
Name:  Michael Damaso
 
Title:  Senior Managing Director
     
Solar Capital Ltd.
     
By:  DAVID MAIT
 
Name:  David Mait
 
Title:  Authorized Signatory
     
BLT 2009-1 LTD
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
Invesco Floating Rate Fund
By: INVESCO Senior Secured Management, Inc.
as Sub-Adviser
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
   


 
4

--------------------------------------------------------------------------------

 




 
KATONAH V, LTD
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
Invesco Prime Income Trust
By: Invesco Senior Secured Management, Inc. as
Sub-Adviser
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
Invesco Van Kampen Dynamic Credit Opportunities Fund
By: Invesco Senior Secured Management, Inc., as
Sub-Adviser
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
Invesco Van Kampen Senior Income Trust
By: Invesco Senior Secured Management, Inc. as Sub-Adviser
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
Invesco Van Kampen Senior Loan Fund
By: Invesco Senior Secured Management, Inc. as Sub-Adviser
     
By:  THOMAS H.B. EWALD
 
Name:  Thomas H.B. Ewald
 
Title:  Authorized Signatory
     
CIT MIDDLE MARKET LOAN TRUST III
     
By:  ROGER M. BURNS
 
Name:  Roger M. Burns
 
Title:  President, CIT ASSET MANAGEMENT
   


 
5

--------------------------------------------------------------------------------

 




 
Whippoorwill Distressed Opportunity Fund, L.P.
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
     
Whippoorwill Offshore Distressed Opportunity Fund, Ltd.
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
     
Whippoorwill Associates, Inc. Profit Sharing Plan
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
     
WellPoint, Inc.
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
     
Blue Cross of California
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
   


 
6

--------------------------------------------------------------------------------

 




 
Whippoorwill Institutional Partners, L.P.
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
     
By:  STEVEN K. GENDAL
 
Name:  Steven K. Gendal
 
Title:  Principal
     
Liberty Harbor Master Fund I, L.P.
 
By: Goldman Sachs Asset Management, L.P., its investment manager
     
By:  CASEY LANKENAU
 
Name:  Casey Lankenau
 
Title:  Vice President
     
Midtown Acquisitions L.P.
 
By: Midtown Acquisitions GP LLC
     
By:  CONOR BASTABLE
 
Name:  Conor Bastable
 
Title:  Manager
       

 